Citation Nr: 1541222	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-28 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for seminoma of the left testicle, status post orchiectomy, claimed as due to radiation exposure during service. 

2.  Entitlement to service connection for heart disease, claimed as due to herbicide exposure during service.

3.  Entitlement to service connection for diabetes mellitus, Type 2 (DM), claimed as due to herbicide exposure in service.

4.  Entitlement to service connection for hypertension, claimed as secondary to DM.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD) and major depressive disorder (MDD).

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a skin rash.

8.  Whether the reduction in the evaluation of service-connected bilateral hearing loss from 10 percent disabling to noncompensable, effective from November 1, 2011, was proper.
  

REPRESENTATION

Appellant represented by:  California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Veteran served on active duty from June 1963 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
of a March 2009 rating decision issued by the Department of Veterans Affairs  (VA) Regional Office (RO) that denied service connection for DM, sleep apnea, hypertension and skin rash.  Also on appeal is a March 2011 rating decision that in relevant part denied service connection for left testicle seminoma and depression, and an August 2011 rating decision that denied service connection for ischemic heart disease and for PTSD and also reduced the rating for bilateral hearing loss from 10 percent to 0 percent effective from November 1, 2011.  

In January 2014 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.
 
In January 2015 the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons explained below, the issue of service connection for a skin condition is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to ionizing radiation or to herbicides during service.

2.  Seminoma of the left testicle, DM, heart disease and hypertension became manifest many years after discharge from service and are not related to service.

3.  The Veteran has not shown a verified or verifiable in-service stressor, and there is no competent and credible evidence showing that PTSD, MDD or GAD are otherwise related to service. 

4.  Sleep apnea became manifest many years after discharge from service and is not related to service. 

5.  Audiological evaluations in December 2006, July 2008, November 2008 and March 2010 showed hearing loss that was at worst a Level II hearing loss in the right ear and a Level IV hearing loss in the left ear, demonstrating that the improvement in the Veteran's hearing was maintained under the conditions of ordinary life.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for seminoma of the left testicle, status post orchiectomy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).  

2.   The requirements to establish service connection for heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  The requirements to establish service connection for DM have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

4.  The requirements to establish service connection for hypertension have not been met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

5.  The requirements to establish service connection for an acquired psychiatric disorder to include PTSD, GAD and/or MDD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

6.  The requirements to establish service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

7.  The rating for bilateral hearing loss was properly reduced from 10 percent to noncompensable effective from November 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2006, October 2008, July 2009 and May 2011 letters.  The Veteran had an ample opportunity to respond prior to the issuance of the rating decisions on appeal.

Specific requirements apply to rating reductions.  Specifically, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts   and reasons and the beneficiary must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  As discussed in detail below, the RO has complied with the notice requirements pertaining to rating reductions.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, private treatment records, VA treatment records and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  

The Veteran has been afforded a VA examination in support of his claim for service connection for seminoma of the left testicle; he has not been afforded examinations in support of DM, heart disease, hypertension, sleep apnea, or psychiatric disorder.  However, there is no competent and credible evidence of such disabilities in service or for many years thereafter or suggesting the current conditions are related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  The issue of propriety of rating reduction for hearing loss is retrospective in nature, and current audiological evaluation is not warranted.

The Veteran was afforded a hearing before the Board, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.  § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to events in service, symptomatology, and treatment history, as well as functional impairment attributed to his service-connected condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests malignant tumors, diabetes mellitus or cardiovascular-renal disease (including hypertension) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt   to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Seminoma of the Testicle

Certain enumerated cancers may be presumptively service-connected if they become manifested within a radiation-exposed veteran.  38 C.F.R. § 3.309(d)(2).   A seminoma is not listed among the enumerated cancers.

A "radiation-exposed veteran" means a veteran who while serving on active participated in a radiation-risk activity.  The term "radiation risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 1945 to July 1946 ; internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment  immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States  occupation forces in Hiroshima or Nagasaki during the period August 1945 to July 1946; service in which the servicemember was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, of during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify  the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program.  38 C.F.R. § 3.309(d)(3)(i).  

The record does not show, and the Veteran does not allege, that he participated in any of the activities cited above.  He is accordingly not entitled to presumptive service connection as a "radiation exposed veteran" within the meaning of 38 C.F.R. § 3.309(d).

Indeed, the Veteran has not asserted that he was exposed to ionizing radiation during service.  Instead, in a July 2009 Report of Exposure to Radiation During Active Duty, he reported having been exposed to "some kind" of radiation on the flight deck of the USS Constellation while performing his routine duties.  

The Veteran's original service treatment records (STRs) include two relevant notations dated March 10, 1965.  The first note states:  "Exposed to radiation.  Type, duration, distance [and] lethality not certain.  [Patient] states he left the area when his back started to feel warm.  Also states shipyard personnel were present     in area.  Have investigation underway to determine what personnel were exposed,  to what [and] for how long.  [Patient] asymptomatic."  The second note states:  "Investigation revealed only danger to personnel under conditions experienced is surface burn.  No internal effect known."

Thereafter, the Veteran had a reenlistment physical examination in May 1965 in which the genitourinary (GU) system was noted as "abnormal" due to atrophic    left testicle with moderately severe varicocele, not considered disabling.  He subsequently had a separation examination in March 1971 in which the GU    system was noted to be clinically normal.

Following active service the Veteran served for a period in the Navy Reserve.  He had a reenlistment physical in June 1973 in which the GU system was evaluated as normal.

Treatment records from private urologist Dr. Stearns show the Veteran presented     in November 1985 complaining of aching in the left groin, initially attributed to a strained groin at the workplace.  However, he also noted pain in the testicle, which was initially attributed to epididymitis.  He was subsequently determined to have seminoma of the left testicle as well as a left inguinal hernia.  Dr. Stearns accordingly performed a left radical orchiectomy and left herniorrhaphy.  

In November 2008 the Veteran returned to Dr. Stearns to inquire whether exposure to radiation in service may have caused his seminoma in 1985.  Examination showed no current evidence of the seminoma.  Dr. Stearns stated it is certainly known that exposure to radiation of a testicle can result in eventual malignancy   and that exposure to radiation is a cancer risk for the testes and other organs.  It is also known that testes will become smaller if there is a severe varicocele, which may be what was noted in 1965.  Abnormal testes for any reason have a higher incidence of malignancy.  Dr. Stearns stated that radiation exposure in 1965 may have contributed to the development of seminoma of the left testicle.  

A PIES response in July 2009 states there is no evidence of record showing exposure to radiation.  Similarly, the Naval Dosimetry Center notified the RO in August 2010 that there are no reports of occupational ionizing radiation pertaining to the Veteran.  See 38 C.F.R. § 3.311.

The Veteran had a VA compensation and pension (C&P) examination in November 2010, performed by a urologist.  The Veteran reported a history of left testis cancer that he believed was related to exposure to some sort of radiation in 1965 that made him feel "warm."  Twenty years after this incident in service he was diagnosed with stage I seminoma.  The examiner noted on physical examination that the left testicle was surgically absent; otherwise clinical examination was normal.  The examiner stated that radiation exposure typically does not instill a feeling of warmth, and that the Veteran's subsequent testis tumor is not likely related to a one-time radiation exposure.  Rather, it seems more likely that the Veteran had a dysgenetic testis, as shown on his physical examination, which eventually manifested a malignancy.

In January 2011 the VA GU examiner issued an addendum opinion stating it is unlikely that the Veteran's left testicular seminoma is causally related to his atrophic left testicle or to the historical varicocele involving the left testicle.  The examiner explained that varicocele does not lead to malignancy; a considerably more likely cause was provided in the previous report.

The Veteran testified before the Board in January 2014 that he had never asserted a claim for ionizing radiation; rather, he based his claim on exposure to high-power (over one million watt) radar emissions.  The Veteran testified that atrophic left testicle was found in June 1965 that had never been present before.  He had no symptoms until a cancer was found in 1985.  The Veteran asserted his conviction that the cancer was caused by exposure to high-energy radar emission in service; he also asserted that the VA C&P examination was inadequate.

Review of the file shows the Veteran developed diagnosed seminoma of the   testicle in 1985, 14 years after his discharge from service.  Because he underwent   an orchiectomy of the left testicle he has shown a current residual of such cancer.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The file contains conflicting medical opinion in regard to service connection, with the November 2008 opinion by Dr. Stearns generally favoring service connection and the November 2010 VA examiner's opinion (with January 2011 addendum) disfavoring service connection.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Here, the Board finds the opinion of the VA examiner has greater probative value.  First, Dr. Stearns does not appear to have been fully informed of the pertinent factual premises; specifically, he does not appear to appreciate the specific type or duration of the "radiation" on which the Veteran's claim is based, whereas the VA examiner noted the Veteran's subjective report of exposure and symptoms in detail.  Second, the VA examiner provided a more complete rationale for his opinion than did Dr. Stearns; in that regard, it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Finally, Dr. Stearns' opinion is couched in speculative language (exposure to radiation of a testicle "can result" in eventual malignancy, severe varicocele "may be" what was noted in service and radiation exposure in service "may have" contributed to the development of seminoma); medical opinions expressed in speculative language   do not provide the degree of certainty required for medical nexus evidence.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet.App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  In contrast, the VA examiner provided a fully-articulated and non-speculative opinion.

The Veteran has asserted his personal belief that his cancer was caused by exposure to radar emissions in service, but the etiology of cancer is a complex medical question and the Veteran, as a layperson, is not competent to provide a medical opinion in that regard.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, the most probative medical opinion or record establishes that the Veteran's seminoma of the left testicle is     not incurred in or aggravated by service, to include radiation exposure in service.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

	Heart Disease, Hypertension and Diabetes Mellitus 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran may be entitled to a presumption of service connection if he is diagnosed with ischemic heart disease, diabetes mellitus, or other enumerated diseases associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  
 
On May 20, 2011, at the request of VA, the Institute of Medicine (IOM) of the National Academy of Sciences (NAS) issued a report titled Blue Water Navy Veterans and Agent Orange Exposure.  The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with veterans, ship deck logs, and other government documents, and concluded there was insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  After careful review of the IOM report, VA determined that the evidence available did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans and that VA would continue to accept and review all Blue Water Navy Vietnam Veteran claims on a case-by-case basis.  See Federal Register, Vol. 77, No. 247 (Wednesday, December 26, 2012/Notices), pgs. 76170-16171.

The Board notes at this point that the Veteran served aboard an aircraft carrier, the USS Constellation, for which service he was awarded the Republic of Vietnam Campaign Medal and the Vietnamese Service Medal.  However, VA administers     a listing of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, which lists five categories of ships: ships operating primarily and exclusively on Vietnam's inland waterways (46 ships listed); ships operating temporarily on Vietnam's inland waterways (181 ships listed); ships that docked to shore or pier in Vietnam (61 ships listed); ships operating on Vietnam's close coastal waters for extended periods, with evidence that crew members went ashore (84 ships listed); and, ships operating on Vietnam's close coastal waters for extended periods, with evidence that smaller craft from the ship regularly delivered supplies or troops ashore (51 ships listed).  The list was updated in July 2015, and does not include the USS Constellation (CVA 64) in any of the cited categories.  Thus, service on the Constellation by itself does show service "in Vietnam"    within the clear meaning of 38 C.F.R. § 3.313 and does not entitle the Veteran       to presumption of herbicide exposure.

The Veteran asserts that while assigned to the USS Constellation he actually put "boots on the ground" in Vietnam in that he made many trips to Saigon and Da Nang to pick up parts and while acting as a courier.  See Statements in Support of Claim in September 2006 and April 2013; videoconference hearing in January 2014.  He also asserts that he flew from Ton Son Nhut Air Force Base (Vietnam) to the United States on emergency leave in September 1969.  See the Veteran's letters to VA in December 2006, July 2007 and October 2012; videoconference hearing in January 2014.

The RO submitted a request to the Service Department via the Personnel Information Exchange System (PIES) for confirmation that the Veteran had served in-country      in Vietnam.  In June 2007 the Service Department responded that it could not be determined whether or not the Veteran had in-country service in Vietnam, and in October 2008 the Service Department responded there was no record of any exposure to herbicides in service.  In February 2009 a PIES response from the Center for Unit Records Research (CURR) stated that search of the Constellation's deck logs would not be expected to document the comings and goings of individual crew members, and a June 2010 letter from the National Archives and Records Administration (NARA) made the same point.  (A copy of the deck log of the Constellation for the month of September 1969 is in fact associated with the file, and is silent in regard to movements of individual crew members.)  The Veteran's service personnel record documents that that he was on emergency leave from the Constellation in February 1969, although it is silent as to whether he specifically transited Vietnam as he asserts on appeal.  

In support of his contention that he set foot in the Republic of Vietnam, the Veteran also asserts he was wounded by shrapnel while ashore, and that he was treated for the wound in Da Nang and was awarded the Purple Heart Medal.  To document  this contention he submitted a DD Form 214 noting "Purple Heart" as an award presented to the Veteran during service, and he has submitted a photocopy of his service immunization record that shows he received a "tetnas" shot in Da Nang      in February 1970.   However, when the photocopy of the service immunization record is compared to the original document in STRs, it is clearly evident that      the notation of "tetnas" immunization was added to a blank line in the original document; further, the misspelling of "tetanus" indicates the entry was not made   by a medical professional (in that regard, in a Statement in Support of Claim submitted in October 2010 the Veteran referred to a "tetnas shoot" [sic] he had received at Da Nang).  Similarly, the original DD Form 214 of record received  from the Service Department does not show a Purple Heart Medal.  The Service Department responded to the RO's inquiry by stating there is no record of the Veteran ever having received that award (see PIES response in June 2011).  In July 2011 the Service Department issued the Veteran a DD 215 (Correction to DD 214) that added the Vietnam Service Medal, the Meritorious Service Ribbon and the Korean Defense Service Medal to the DD Form 214, but no the Purple Heart Medal; also, a Transmittal and/or Entitlement to Awards issued directly to the Veteran by the Service Department in July 2011 does not list the Purple Heart Medal among the awards presented to the Veteran in service.  The words "Purple Heart" on the DD Form 214 submitted by the Veteran also have a different type face than the rest of the document, indicating it was not prepared at the same time.  

The Veteran submitted a Statement in Support of Claim in April 2013 to address the discrepancy between the DD Form 214 he had submitted (showing a Purple Heart) and the DD Form 214 provided by the Service Department (which does not show a Purple Heart).  The Veteran stated that he was slightly wounded in the shoulder by shrapnel while ashore performing a courier run; the shoulder was bandaged by      an Army medic who also gave him a tetanus shot.  Later, while the Veteran was being processed for separation the personnel officer found documentation about the wound, told the Veteran that he should be receiving a Purple Heart, and typed the Purple Heart onto the Veteran's DD Form 214.  The Veteran stated his belief that the personnel officer had failed to type the Purple Heart onto all the copies of the DD Form 214, or that the follow-up paperwork was not performed.

In his January 2014 videoconference hearing before the Board the Veteran addressed the discrepancy between the shot record he had submitted (showing a "tetnas" shot) and the official shot record (not recording that shot).  The Veteran testified that it was customary for couriers to carry their own shot records, because otherwise they would be inoculated on every trip.    

Review of the evidence of record shows the Veteran to be competently diagnosed with DM and hypertension; he is not shown to have diagnosed ischemic heart disease but has shown symptoms of ventricular tachycardia.  All these disorders became manifest many years after discharge from service, and there is no medical evidence suggesting that any of these disorders were incurred in or aggravated by service.

The claim for DM hinges on whether the Veteran is entitled to presumption          for herbicide exposure, which would in turn entitle him to presumptive service connection.  Hypertension is not presumptively associated with herbicide exposure, but the Veteran contends that hypertension is secondary to his DM.  Similarly, the Veteran is not diagnosed with ischemic heart disease, but he contends that his ventricular tachycardia may be associated with DM.

The Board finds the evidence of record does not show the Veteran to have served in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.313.  His "blue water" service on the USS Constellation, for which he received the Vietnam Campaign Medal does not in and of itself show qualifying service in Vietnam.  Haas, 525 F.3d 1168, 1197.

The Board has carefully considered the Veteran's account of having put "boots on the ground" by participating in courier runs and while in transit on emergency leave.  The Veteran is competent to report events in service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is  also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value   of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore  a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds the Veteran's account of "boots on the ground" lacks credibility due to the apparently falsified records he has submitted in support of his claim.      In an effort to prove he was wounded by mortar fire (thus establishing physical presence on the ground in Vietnam) the Veteran presented a DD Form 214 that records a Purple Heart Medal and a shot record noting "tetnas" inoculation in service.  As noted above, both documents conflict with the original documents received by the Service Department.  The Veteran's attempt to explain these discrepancies is unconvincing.  He asserts that his copy of the DD Form 214, and only his copy, was apparently amended at the time of his separation from service to include a Purple Heart, but this is refuted by the later DD Form 215 that found no entitlement to such an award.  Even less convincing is his account of having had  his shot record amended by an Army medical corpsman at the time of his alleged wounding, since such an amendment would have been incorporated into his ongoing treatment record and would have been present in the STRs provided to   VA by the Service Department following his separation from service.

Based on the discrepancies above and submission of altered documents, the Board concludes the Veteran cannot be considered credible in reporting the circumstances of his service, absent corroboration by official documents.  See Caluza, supra.  As there is no probative documentation establishing the Veteran's physical presence   in Vietnam, to include in courier runs or in transit, exposure to herbicides is not conceded.

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

STRs show no indication of heart disease, hypertension or DM in service.  The Veteran's separation examination in March 1971 showed the cardiovascular system to be normal and sugar was negative; blood pressure was 124/78.

Following active service the Veteran had a Navy Reserve reenlistment physical in June 1973 in which he denied a history of heart trouble, sugar in the urine or high     or low blood pressure.  The corresponding physical examination report showed the cardiovascular system as normal; urinalysis was negative for sugar and the Veteran's blood pressure was 112/78.  The Board finds that this examination constitutes evidence that the Veteran did not have DM, heart disease or hypertension within    one year after separation from service; accordingly, presumptive service connection for chronic disorder under 38 C.F.R. § 3.309(a) is not warranted.

Treatment records addressing the Veteran's left radical orchiectomy in November 1985 are silent in regard to any current hypertension, diabetes or heart disease.  Chest X-ray at the time was normal.  

The Veteran stated in his letter in December 2006 that DM was diagnosed in late 1999 or early 2000.   A State Disability Examination in February 2006 noted the Veteran to be diabetic and to have a family history of DM.  A decision by SSA in February 2011 granted disability benefits based on DM (primary diagnosis) back to September 1999.

In regard to heart condition, the Veteran had a private neurological consult in December 2005 that noted history of intermittent angina and many years of irregular heart; the neurologist noted the Veteran may have had a recent out-of-hospital cardiac arrest.  A State Disability Examination in February 2006 stated    the Veteran did not have coronary artery disease (CAD) but did have a history of chest pain, possibly anxiety-related.  The Veteran was treated for tachycardia at St. John's Regional Medical Center in March 2010; diagnostics showed no evidence of significant coronary disease, although there was a slight possible fixed defect.  The Veteran was transferred from St. John's to Community Memorial Hospital, where he was treated for ventricular tachycardia.  Shortly thereafter in the same month   the Veteran received an automatic implantable cardiac defibrillator (ICD) at Community Memorial Hospital for control of his ventricular tachycardia.  

Thus, the Veteran is shown to have DM, hypertension and heart symptoms,           but there is no evidence that such disorders began in service or are otherwise etiologically related to service.  Accordingly, the criteria for service connection    are not met and the claims must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

	Acquired Psychiatric Disorder

STRs show no indication of psychiatric problems during service.  Separation examination in March 1971 showed psychiatric evaluation to be normal.

Following active service the Veteran had a Navy Reserve reenlistment physical in June 1973 in which he denied history of depression, excessive worry or nervous trouble of any sort.  The corresponding physical examination revealed a normal psychiatric evaluation. 

The Veteran had a private neurological consultation in December 2004 after suffering a loss of consciousness.  In relevant part, the Veteran's wife reported      the Veteran had not been mentally normal since a nervous breakdown in 1998, following which he was treated for several years with an antidepressant.  The clinical impression was psychiatric history with nervous breakdown in 1998.   

An April 2005 treatment note by Buenaventura Medical Group shows diagnosis of major depressive disorder (MDD).

A State Disability Examination in February 2006 noted the Veteran to have a treatment history for chronic depression and to have a family history positive for depression.  The Veteran was noted to have been on an antidepressant since 1998.  The Veteran's forensic history was significant for having been charged with grand theft in 1998 and incarcerated for a period of time.  The examiner's current impression was MDD.

The Veteran had a VA telepsychiatry evaluation in August 2007 in which he reported history of depressive episodes beginning in 1998.  In regard to military history, the Veteran reported having been at Da Nang when the base was attacked by rockets, and also reported witnessing a plane crash onto his aircraft carrier; however, he denied current PTSD symptoms.  The initial diagnosis was general anxiety disorder (GAD) and major depression, likely MDD.  Thereafter, he was treated by VA for diagnosed GAD and MDD.
 
In August 2008 the Veteran told a VA attending psychiatrist about four stressful incidents in service:  (1) An aircraft disappeared with several of his friends aboard, shortly after he spoke to them; no wreckage or bodies were ever found.  (2) He witnessed men blown up in a bunker, and saw body parts.  (3) He flew home for   his brother's funeral in an aircraft filled with dead bodies.  (4) He was covered in Agent Orange.  The psychiatrist continued current diagnoses of GAD and MDD.

In February 2010 a VA psychologist diagnosed PTSD in addition to the previously-diagnosed GAD and MDD.  At the time he reported that he was seeking service connection for PTSD; the psychologist noted the Veteran had not previously given much detail about his in-service trauma.  The Veteran described two traumas to    the psychologist:  (1) In February 1970 he was talking to two other persons when mortar fire came in; they dove into separate bunkers and the other bunker was hit, showering the Veteran with body parts.  (2) While flying home on emergency leave in February 1969 he was the only living person on an aircraft that was otherwise filled with bodies in cardboard boxes.   

The Veteran had a VA-contracted mental health examination in June 2011, performed by a psychiatrist.  The Veteran reported to the examining psychiatrist that he had been awarded the Purple Heart Medal for combat wounds received in Vietnam.  The Veteran reported three specific stressors: (1) while serving aboard ship an aircraft went into the ocean and killed everyone aboard, including his friend RL; (2) in November 1969 while awaiting transport he was subjected to a mortar attack during which two other service members were dismembered in his presence; and, (3) in February 1970 he was subjected to a mortar attack during which he was wounded in the shoulder and for which he received the Purple Heart.  Following examination of the Veteran the examiner diagnosed PTSD and dysthymia.  

In April 2012 the Veteran filed a formal stressor statement that cited two specific stressors.  (1) While going home on emergency leave from the USS Constellation the Veteran flew on an aircraft that was filled with the bodies of US service members being returned to the United States for burial.  (2) While serving on the Constellation a transport aircraft crashed into the sea several miles from the ship, killing all 28 persons aboard including the Veteran's friend REL; the bodies were never recovered.  The first incident occurred on September 24, 1969; the second incident occurred on October 2, 1969. 

During his videoconference hearing in January 2014 the Veteran described flying home on emergency leave in a planeload of deceased American service personnel     in cardboard coffins.  He also described that his friend RL was killed in an aircraft accident while the Veteran was still home on leave.  Finally, he stated that in February 1970 he witnessed two persons being blown up in a mortar attack.

The Veteran reported to attending VA mental health providers that he experienced "combat trauma" in Vietnam (see e.g. telehealth consult in August 2010) but there is absolutely no indication in the Veteran's personnel record that he experienced any combat while serving on the aircraft carrier USS Constellation offshore.  

Review of the evidence of record shows the Veteran has been variously diagnosed with PTSD, GAD and MDD.  Claims for service connection for PTSD can encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If    the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent       with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.    38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2015). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran has claimed one combat-related stressor, in that he reports having been subjected to mortar attack on at least two occasions while physically on the ground in Vietnam.  As noted in the Board's discussion of herbicide-related claims, the Board has deemed the Veteran to be not credible in relating that he was physically on the ground in Vietnam, which weighs against his account of having been subjected to mortar fire.  There is otherwise no indication that the Veteran's duties aboard ship exposed him to combat.  Accordingly, the combat-related stressor is not verified.  

The Veteran has also asserted a number of noncombat-related stressors, including the death of his friend RL and having been on an airplane with dead American service personnel.  When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no corroborative evidence regarding the noncombat-related stressors described by the Veteran.  As noted above, the Board has found the Veteran to be not credible in relating events in service since his account appears    to be self-serving in the interest of obtaining monetary benefits.  

As there is no corroborated in-service stressor, service connection cannot be granted for PTSD.

Turning to MDD and GAD, the Veteran's attending VA psychologist submitted a letter in August 2010 stating that the Veteran's MDD and GAD are due to stressors in service (citing the incident of being mortared and the incident of flying home in an aircraft with bodies).  As these events are not verified, it follows that service connection for MDD and/or GAD based on those events cannot be granted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value"). 

In sum, the Veteran's Navy Reserve reenlistment physical in June 1973, performed two years after his discharge from active service, demonstrates that the Veteran did not have psychiatric symptoms at that time, and other evidence of record indicates the Veteran's psychiatric disability was first noted many years after discharge from service.  He has been diagnosed since service with PTSD, GAD and MDD, but he  is not shown to have a corroborated in-service stressor, and in the absence of such stressor there is no other basis for considering service connection for any diagnosed psychiatric disorder.  Rather, the evidence of record suggests that the Veteran's psychiatric symptoms had their onset in 1998 and are unrelated to service.

Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49,   55-56.

	Sleep Apnea

STRs show no indication of sleep apnea during service.  Separation examination in March 1971 showed the mouth and throat to be normal.  Following active service the Veteran had a Navy Reserve reenlistment physical in June 1973 in which he denied frequent trouble sleeping or ear/nose/throat trouble.  The corresponding report of medical examination showed the mouth and throat to be normal.

A May 2007 treatment note by Spanish Hills Medical Center states the Veteran's sleep apnea was diagnosed in 1999.  The Veteran has been treated by VA for obstructive sleep apnea (OSA) with continuous positive airway pressure (CPAP). See e.g. VA sleep medicine note in June 2010.  

During his videoconference hearing in January 2014, the Veteran testified his doctor had told him that his OSA could be related to his heart disease (ventricular tachycardia), to DM or to PTSD.

Review of the evidence above shows the Veteran had been diagnosed with OSA. However, OSA apparently did not become manifest until 1999, more than 25 years after discharge from service.  There is no competent evidence of record suggesting that the Veteran had symptoms of OSA during service and the Veteran does not contend - and the evidence does not suggest - that OSA is directly related to service.

The Veteran bases his claim on his belief that OSA is secondary to heart disease, DM and/or PTSD.   As none of these disorders are service-connected, they cannot serve as the primary disabilities on which a claim of secondary service connection can be based.

In sum, the evidence does not show the Veteran's OSA to be incurred in or otherwise etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Reduction of Evaluation for Hearing Loss Disability

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

Rating reductions claims are separate from increased ratings claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."). As such, if a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted, including TDIU. 

Where a reduction in the evaluation of a service-connected disability is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination, in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The five-year period is calculated from the effective date of the rating to the effective date of     the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1995).  Additionally, in cases where a rating has been in effect for five or more years, though material improvement in the physical or mental condition is clearly reflected, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating   whether the disability had demonstrated actual improvement.  Dofflemyer, 2       Vet. App. 277, 281-82.  In order for a rating reduction to be sustained, it must       be shown by a preponderance of the evidence that the reduction was warranted.  Brown, 5 Vet. App. 413.

When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann, 3 Vet. App. 345, 349.

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and          70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating decision in March 2007 continued the current 10 percent evaluation for bilateral hearing loss.  The Veteran filed a Notice of Disagreement (NOD) in June 2007 and the RO thereupon issued a Statement of the Case (SOC) in April 2008.  The Veteran's Substantive Appeal was received in July 2008 and was accordingly deemed to be untimely.  The appeal was therefore closed.  38 C.F.R. § 20.302.
 
A February 2011 rating decision proposed to reduce the Veteran's disability     rating for bilateral hearing loss from 10 percent to 0 percent, citing VA  audiological evaluations in November 2008 and March 2010 as indicative of sustained improvement.  The Veteran objected to the reduction, but was informed that a notice of disagreement could not be entered until a rating reduction had been formalized.  Thereafter, a rating decision in August 2011 formally reduced the disability rating for bilateral hearing loss to 0 percent effective from November 1, 2011, and the Veteran submitted a timely appeal.

The Board finds as a threshold matter that the Veteran was notified of the intended reduction in February 2011, to include the reasons therefor, and he had more      than 60 days in which to respond before the rating was reduced by the August   2011 rating decision.  Accordingly, the due process procedures were complied   with.  38 C.F.R. § 3.105(e).

The Veteran asserts on appeal that his hearing loss disability did not improve, and in fact has become worse.

The Veteran had been service-connected for bilateral hearing loss at a 10 percent rate since October 2001.  Thus, at the time of the rating reduction on appeal the evaluation had been in effect for more than 5 years, and VA must find that the improvement will be maintained under the conditions of ordinary life.

The Veteran had a VA-contracted audiological evaluation in June 2002 that recorded the following puretone thresholds:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   25
   25  
   50             
  60
   40
LEFT
   30
   40
   60
  70
   50

Speech recognition scores were 88 percent in the right ear and 84 percent in the   left ear.  Comparison of these findings to Table VI results in a Level II hearing   loss in each ear; comparison of two Level II hearing losses in Table VII results in noncompensable rating. 

(Of interest, the RO assigned a 10 percent evaluation because the report of audiological evaluation in June 2002 that was then of record showed a 54 percent speech recognition score for the left ear, which would result in a Level VII hearing loss in that ear and a rating of 10 percent for bilateral hearing loss.  However, the accompanying chart clearly shows an 84 percent speech recognition score for that ear, and another contemporaneous report of that evaluation shows an 84 percent speech recognition score that is consistent with the chart.  The Board concludes  that the original 10 percent evaluation was based on a typographical error in the evaluation report that was used to compute the initial disability rating, which would have been at the noncompensable level but for the error.)
 
The Veteran had audiological evaluations by Sonus Hearing Care Associates in October 2003 and August 2006.  The Sonus charts did not include the exact audiometric scores, but rather showed only the audiogram.  Speech recognition scores in October 2003 were 96 percent in the right ear and 100 percent in the left ear; speech recognition scores in August 2006 were 92 percent in the right ear and 88 percent in the left ear.  

The Veteran had a VA-contracted audiological evaluation in December 2006 that recorded the following puretone thresholds:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   30
   35  
   55             
  65
   46
LEFT
   40
   50
   65
  65
   55

Speech recognition scores were 92 percent bilaterally.  Comparison of these findings to Table VI results in a Level I hearing loss in each ear; comparison of two Level I hearing losses in Table VII results in noncompensable rating. 

In March 2007, the RO issued a rating decision continuing the 10 percent evaluation for hearing loss, but noting that improvement had been shown. 

The Veteran had a VA-contracted audiological evaluation in July 2008 that recorded the following puretone thresholds:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   40
     40
    55            
  70
  51
LEFT
   40
      45
    65
  75
  56  

Speech recognition scores were 88 percent bilaterally.   Comparison of these findings to Table VI results in a Level II hearing loss in each ear; comparison of two Level II hearing losses in Table VII results in noncompensable rating. 

The Veteran had a VA audiology consult in October 2008 during which an audiometric evaluation was performed for the purpose of fitting hearing aids.  The file contains an audiograph showing puretone thresholds, but speech discrimination scores were apparently not taken.  The factors enabling the use of chart VIa for rating purposes, as specified in 38 C.F.R. §§ 4.85 and 4.86, are accordingly not present.  The audiologist characterized the hearing loss as mild to severe sloping sensorineural hearing loss (SNHL) bilaterally, with word recognition good in the right ear and fair in the left.  

The Veteran had a VA-contracted audiological evaluation in November 2008 in which he stated he believed his hearing had deteriorated since 2006, and he had difficulty understanding spoken words when there was background noise even when wearing his hearing aids.  The examiner recorded the following puretone thresholds:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   30
    35
    55            
  65
  46
LEFT
   40
    50
    65
  65
  55 

Speech recognition scores were 92 percent bilaterally.  Comparison of these findings to Table VI results in a Level I hearing loss in each ear; comparison of two Level I hearing losses in Table VII results in noncompensable rating.  Of note, the examiner stated that when comparing these results with the evaluation in December 2006 there were no significant changes.  

The Veteran had a VA audiological evaluation in March 2010 in which he reported avoiding social situations because he could not understand what was being said.  


The examiner recorded the following puretone thresholds:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   40
    40
    55          
   70
   51
LEFT
   45
    50
    65
   75
   59

Speech recognition scores were 84 percent in the right ear and 80 percent in the left.  Comparison of these findings to Table VI results in a Level II hearing loss in the right ear and a Level IV hearing loss in the left ear.  Comparison of a Level II      and Level IV hearing loss in Table VII results in a noncompensable rating.  The examiner stated there was no occupational impairment because the Veteran was not currently employed; there was no impairment of activities of daily living (ADLs).

In March 2011 the RO issued a rating decision that proposed to reduce the rating   for the service-connected bilateral hearing loss from 10 percent to 0 percent.  The Veteran filed an objection to the proposed reduction in April 2011, asserting that  his hearing acuity had not improved since his last examination and in fact had decreased overall.  He stated that unless he wore his new hearing aids he had more difficulty understanding most speech, especially his daughter and granddaughter due to the higher pitch of their voices.  He also had difficulty comprehending speech in noisy environments.

During his videoconference hearing in January 2014, the Veteran testified his hearing had worsened, particularly noticeably when speaking to his wife, his daughter or his granddaughter.  He also complained that audiological evaluations should not be performed in soundproof booths but rather in a realistic setting with background noise.

The Veteran has complained on appeal that VA considered the results of VA audiological evaluations but did not consider the results of private audiological evaluations he submitted.  The file includes audiological evaluations performed    by Sonus Hearing Care Professionals in July 2008 and in March 2010; these are contemporaneous to VA audiological evaluations performed in the same two months.  The Sonus charts do not include the exact audiometric scores, but rather show only the audiogram plus the speech recognition score; the audiograms appear to be grossly consistent with the VA puretone averages, and the speech recognition scores documented by Sonus are identical to those documented by VA in July 2008 (88 bilaterally by both VA and Sonus) and grossly consistent with those recorded by VA in March 2010 (82/80 versus 84/80).  

Review of the evidence of record demonstrates that from June 2002 to March    2010 the Veteran had five VA audiological evaluations, in which his hearing was    at worst a Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  The Board finds that five examinations over an eight-year period, all showing hearing loss approximating a noncompensable level of disability, demonstrates that improvement in the Veteran's hearing would be maintained under the conditions    of ordinary life.

The Veteran has offered lay evidence to show severity of symptoms.  However,   the determination as to the level of hearing loss requires specialized testing and training.  The VA examinations cited above addressed the Veteran's functional complaints, to include situations in which he experienced difficulty hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, the Board finds the results of audiometric testing to be significantly more probative as to the level of his hearing loss disability. 
 
The Veteran has complained on appeal that audiometric testing in a soundproof environment is an unrealistic way to evaluate his disability.  However, examination in a sound-controlled room is considered to be an adequate testing environment for rating purposes.  Id.  

Based on the evidence of record and analysis above the Board finds the rating for bilateral hearing loss was properly reduced from 10 percent to noncompensable.  Accordingly, restoration of the previous 10 percent rating must be denied.  

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

ORDER

Service connection for seminoma of the left testicle, status post orchiectomy, is denied.   

Service connection for heart disease is denied.

Service connection for diabetes mellitus, Type 2, is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder to include PTSD, GAD and/or MDD, is denied.

Service connection for sleep apnea is denied.

Reduction in evaluation for bilateral hearing loss from 10 percent to noncompensable was proper, and restoration of the previous rating is denied.


REMAND 

The Board finds that additional development is needed with respect to the claim for service connection for a skin rash.

STRs show the Veteran was treated in July 1969 for body rash of the face and trunk; the clinician also noted cervical adenopathy and increased temperature and recorded a clinical impression of rubella.  The Veteran was treated in February 1970 for rash over the trunk (left chest) that was identified as pityriasis rosea.  Separation examination in March 1971 showed the skin to be normal.  Following active service the Veteran had a Navy Reserve reenlistment physical in June 1973 in which the skin was normal.

In February 2008 the Veteran presented to the VA outpatient clinic for re-vesting  of treatment privileges.  He was afforded a clinical examination, in which he was noted to have a reddish rash to the malar aspects of his face and chin.  A May 2008 treatment note by Spanish Hills Medical Center cites eczema as one of the disorders on the Veteran's current problems list.

During his videoconference hearing in January 2014 the Veteran testified he came down with a skin rash in service that had been persistent ever since.  He stated that private medical providers had characterized the rash as rosacea or as eczema.  

As the Veteran was treated for a skin rash in service and there is competent evidence suggesting a current intermittent rash, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his skin condition.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA skin examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current skin disability arose in service or is otherwise related to service, to include the skin rashes noted therein.  The examiner should explain the reasoning for the opinion provided.  

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


